Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carolyn Powell on July 29, 2022.

The application has been amended as follows: 
	The Claims:
	In claim 8, line 3, delete “an” and insert – the --.
	In claim 8, line 6, delete “an amphoteric surfactant that is an” and insert – the --.
	In claim 16, line 1, before “ratio” insert – weight --.
	In claim 18, line 4, delete “, as measured using the method described herein”.  
	In claim 21, line 1, before “ratio” insert – weight --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, the terminal disclaimer, and the comparative data provided in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is EP 2,264,138.  ‘138 teaches a liquid hand dishwashing composition, and a method of cleaning dishware with such detergent composition, comprising a chelant and a specific surfactant system.  See para. 1.  However, Applicant has provided comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Example 1, and Tables 1 and 2 of the instant specification provide comparative data showing that the claimed invention provides unexpected and superior yield stress and foam rheology performance in comparison to compositions falling outside the scope of the instant claims.  Accordingly, since Applicant has provided comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention, the instant claims are deemed allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/August 9, 2022